Prosecution for public drunkenness. Code 1923, § 3883.
The case having originated in the county court, it was permissible, on defendant's appeal to the circuit court, for the "complaint," called for by Code 1923, § 3843, to be signed and filed by the "deputy" or "county" solicitor. Code 1923, § 5522. In the absence of anything to the contrary, we assume he acted at the "direction" of the circuit solicitor.
We think it obvious that a "public road" is a "public place," within the purview of Code 1923, § 3883. The fact that the court declined to so declare it, but left the jury free to decide that it was not, was in appellant's favor. Hence this action of the court cannot avail for reversal. Supreme Court Rule 45. *Page 570 
There was substantial evidence that appellant was guilty as charged. Therefore the case was properly submitted to the jury.
We discover nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed.